Citation Nr: 0434114	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-37-081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1968 rating decision to deny entitlement to service 
connection for bilateral hip aseptic necrosis with secondary 
bilateral hip arthritis.  


REPRESENTATION

Appellant represented by:	Elzie Fitzgerald, Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
July 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
filed a notice of disagreement (NOD) in July 2003.  A 
statement of the case (SOC) was issued in September 2004.  A 
substantive appeal (VA Form 9) was received that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2004, the veteran's representative requested, on 
the veteran's behalf, that he be given the opportunity to 
testify at a videoconference hearing before the Board, rather 
than the previously requested central office hearing.  He has 
the right to such a hearing.  38 U.S.C.A. § 7107(e)(2) (West. 
2002); 38 C.F.R. § 20.700(e) (2004).  Therefore, a 
videoconference hearing should be scheduled for him pursuant 
to 38 C.F.R. § 20.704 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

Mindful of the specific RO at which it 
has been requested the hearing be 
conducted, the RO should take appropriate 
action to schedule a videoconference 
hearing for the appellant.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




